UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2256


In Re:   LARRY LAMONT BUSH,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:06-cv-01631-AMD)


Submitted:   December 8, 2009           Decided:   December 29, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Lamont Bush, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Bush petitions for a writ of mandamus, alleging

that the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2006) motion.              He seeks an order from this court

directing the district court to act.

            Our     review    of    the    district          court’s    docket     sheet

reveals that the district court issued a final opinion and order

denying    Bush’s    motion    on    September         24,    2007.      Accordingly,

because the district court has decided the case, we deny the

mandamus petition as moot.           We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal    contentions    are    adequately        presented       in     the    materials

before    the   court   and   argument         would    not    aid     the    decisional

process.

                                                                       PETITION DENIED




                                           2